March 1, 1928. The opinion of the Court was delivered by
Lawrence McKenzie appeals to this Court from his conviction and sentence in the Court of General Sessions of Jasper County on a charge of violating the Prohibition Law.
The one exception relates to the refusal of the presiding Judge, Hon. J. Henry Johnson, to allow a witness for the State to answer a question put to him by the appellant's attorney on cross-examination.
One Daniel Foy, colored, testified that the defendant brought certain alcoholic liquor to Foy's house and left it *Page 505 
there for safe-keeping. When Magistrate Browning was testifying as a witness for the State, appellant's counsel asked him this question: "Did you ever receive any reports about this negro (Daniel Foy) about his being in the liquor business?" The witness was not permitted to answer, the trial Judge ruling that the answer would be "hearsay." And we think the ruling of the Court was correct.
There is an appeal on the part of the State from the order of the presiding Judge settling the case, but it is not necessary to pass upon this appeal.
The judgment of this Court is that the appeal of McKenzie be dismissed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur.